Citation Nr: 0901136	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-26 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lung disease to include 
chronic obstructive pulmonary disease.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1954 to September 1957, from January 1964 to 
January 1967, and from May 1967 to June 1978.  The veteran's 
DD 214 of his military service from October 1969 to June 1976 
shows that he served in the Republic of South Vietnam for 
more than 2 years.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

In March 2007, the veteran withdrew his request for a hearing 
before the Board and all issues on appeal except for service 
connection for a lung condition.  


FINDINGS OF FACT

1. The veteran served in the Republic of South Vietnam and is 
presumed to have been exposed to herbicides.  

2. Lung cancer is not shown.  

3. Lung disease to include chronic obstructive pulmonary 
disease was not affirmatively shown to have been present 
during service; chronic obstructive pulmonary disease first 
manifested after service and is unrelated to an injury, 
disease or event during service, to include as a residual of 
exposure to herbicides; and chronic obstructive pulmonary 
disease is not a disease subject to presumptive service 
connection due to exposure to Agent Orange.  




CONCLUSION OF LAW

Lung disease to include chronic obstructive pulmonary disease 
as due to exposure to Agent Orange was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection, that is, evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice about the provisions for the 
effective date of a claim and for the degree of disability 
assignable was sent after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
As the claim of service connection is denied, no effective 
date or disability rating can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records and the veteran has 
submitted private medical records. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  However, a VA examination is not 
required in the absence of evidence of an association between 
the claimed disability and an established event or injury in 
service.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During the first period of service, on examination for 
separation in July 1957 a chest X-ray was negative. 

On VA examination in May 1958, a chest X-ray was clear. 

During the second period of service, the veteran had an upper 
respiratory infection  in March 1964.  In December 1965, the 
veteran was hospitalized, in part, for pain in the left 
costochondral area.  A chest X-ray revealed pleural 
thickening of the right apex but was otherwise negative.  The 
impression was chest wall pain of unknown etiology, but 
probably musculoskeletal.  In February 1966, the impression 
was pleuritic chest pain.  In May 1968, the veteran 
complained of having had a cold for three days and on 
examination he had chest congestion.  

During the third period of service, in June 1970 the veteran 
was seen for pain and tenderness in the costochondral joint.  
A chest X-ray was negative.  The diagnosis was 
costochondritis.  In July and November 1972, the diagnosis 
was costochondritis.  In August 1973, a chest X-ray revealed 
were apical capping in the right apex.  In September 1973, it 
was found that the veteran was a "PPD converter" and he was 
given anti-tubculous medication as a preventative measure.  

In February 1976, a chest X-ray was within normal limits.  

After service, on VA examination in April 1978, the chest was 
clear to auscultation and percussion.  

Records of Reserve Service show that in May 1983 a chest X-
ray revealed mildly increased interstitial markings, which 
correlated with smoking.  On a cardiovascular screening in 
November 1986, it was noted that the veteran smoked 
cigarettes which placed him at greater risk for developing 
heart disease.  History included chest pain for 25 years, 
which reportedly were due to mitral valve abnormalities.  

VA records show that on Agent Orange evaluation in July 1983 
the veteran's lungs were clear to auscultation.  During VA 
hospitalization in January 1984 the veteran's lungs were 
clear to auscultation.  In July 1985, it was noted that the 
veteran had a history of taking "INH" for one year because 
he had a positive tuberlin test.  

On VA examination in 1994, the veteran's lungs were clear to 
auscultation. 

In March 1996, it was noted that the veteran was a smoker 
with a history of chronic obstructive pulmonary disease, but 
when compared to a chest X-ray in June 1992 a chest X-ray in 
March 1996 revealed no interval change and no evidence of 
acute cardiopulmonary disease. 

VA records show that in May 1997 the veteran was trying to 
quit smoking.  The pertinent diagnosis was chronic 
obstructive pulmonary disease.  In April 1998, a chest X-ray 
revealed findings which, when compared to the March 1996 
chest X-ray, were compatible with chronic obstructive 
pulmonary disease.  

In a letter in July 1998, a VA environmental health physician 
stated that a chest X-ray revealed emphysema, which most 
likely was due to the veteran's long-standing history of 
smoking tobacco.  The diagnoses included chronic obstructive 
pulmonary disease, which is the same term as emphysema of the 
lungs.  

VA records show that in October 1999 the diagnosis was 
chronic obstructive pulmonary disease with probable 
bronchitis, likely bacterial in etiology.  In November 1999, 
the assessment was chronic obstructive pulmonary disease 
exacerbation, possibly secondary to underlying bronchitis. 

During VA hospitalization in December 1999, the veteran was 
given two weeks of steroidal therapy for chronic obstructive 
pulmonary disease.  In January 2000, the veteran was on 
oxygen therapy due to severe chronic obstructive pulmonary 
disease.  In May 2003, chest X-rays revealed chronic 
obstructive pulmonary disease with mild pulmonary fibrosis 
bilaterally and minimal pleural thickening in the right apex.  
In April 2005, a CT scan of the chest revealed two of three 
pulmonary nodules in the lower lobe of the right lung which 
were unchanged and the third nodule, found in July 2004, was 
not shown.  In May 2005, history included chronic obstructive 
pulmonary disease secondary to smoking. 

General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to herbicide agents, including an herbicide 
commonly referred to as Agent Orange.  38 U.S.C. § 1116.

As the veteran was exposed to herbicides, there is a 
presumption of service connection for respiratory cancers. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

Analysis

On the basis of the service treatment records, chronic 
obstructive pulmonary disease was not affirmatively shown 
during service, and service connection under 38 U.S.C.A. 
§§ 1110 and § 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

The service treatment records do show that veteran was 
treated for an upper respiratory infection during service, 
and in December 1965 and August 1973 chest X-rays revealed 
abnormalities in the right lung, but subsequent chest X-rays 
did not confirm the finding of an abnormality in the right 
lung or any pulmonary pathology. 

Although the veteran is competent to describe respiratory 
symptoms, chronic obstructive pulmonary disease is not a 
condition under case law that has been found to be capable of 
lay observation.  

Therefore the determination as to the presence of chronic 
obstructive pulmonary disease is medical in nature, that is, 
not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that 
chronic obstructive pulmonary disease was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997). 

On the question of whether service connection may be granted 
on the basis that the chronic obstructive pulmonary disease 
was first diagnosed after service, considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d), after service, chronic obstructive pulmonary 
disease was first document in the 1996 more than a decade 
after service.  And there is no competent medical evidence 
that associates chronic obstructive pulmonary disease to an 
injury, disease, or event of service origin.  The medical 
evidence does associate chronic obstructive pulmonary disease 
with the veteran's cigarette smoking.  As the claim of 
service connection for chronic obstructive pulmonary disease 
was received after June 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103 (West 
2000) and 38 C.F.R. § 3.300 (20087).  

To the extent that the veteran relates chronic obstructive 
pulmonary disease, where as here the determination involves 
questions of a medical diagnosis, not capable of lay 
observation, or of medical causation, a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  As a lay person, the 
veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis, not 
capable of lay observation, or on medical causation.  For 
this reason, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


As for the evidence that veteran was a positive PPD 
converter, there is no evidence that the veteran ever had or 
currently has pulmonary tuberculosis.

As for herbicide exposure, chronic obstructive pulmonary 
disease is not a disease subject to the presumption of 
service connection due to exposure to Agent Orange and there 
is no competent evidence that the current chronic obstructive 
pulmonary disease is directly caused by exposure to Agent 
Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
(Outside of the presumption, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.). 

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for lung disease to include chronic 
obstructive pulmonary disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


